CARMODY, Justice. Appellees sought and obtained from the trial court equitable relief striking a ten-year assessment of omitted property. The case is controlled by General Tel. Co. of Southwest v. State Tax Comm., 1962, 69 N.M. 403, 367 P.2d 711; and State ex rel. State Tax Comm. v. First Judicial District Court, 1961, 69 N.M. 295, 366 P.2d 143. Appellees have an adequate remedy at law by paying the amount of the taxes assessed, under protest, and thereafter instituting suit thereon. The cause is reversed, with instructions to the district court to set aside its judgment and dismiss the proceeding. IT IS SO ORDERED. COMPTON, C. J., and CHAVEZ, J., concur. MOISE and NOBLE, JJ., not participating.